Berry, J.
The statute requires every railroad company in the state to build and maintain good and'' sufficient cattle-guards at all wagon crossings, and good and substantial fences on each side of its road. Gen. St. 1878, c. 34, §§ 54, 55. In Greeley v. St. Paul, M. & M. Ry. Co., 33 Minn. 136, (22 N. W. Rep. 179,) this statute was held to be subject to an implied exception as to places required to be left open by public necessity or convenience, such as station or depot grounds, used for the exit or entrance of passengers, or the receipt and delivery of freight. But it was also held that this public convenience is the limit of the exception. The obvious purpose of the *519statute is to prevent domestic animals from going upon railroad tracks. This purpose is to be kept in mind, notwithstanding the exception, which simply operates to modify or qualify the general obligation to fence so far only as the necessity upon which it rests requires; that is to say, save so far as is necessary to afford convenient and suitable access to station or depot grounds, the road must be protected from the incursions of domestic animals by guards and fences. For the purpose of accomplishing the manifest design of the statute, the places which it is necessary to leave open to afford such access may properly be regarded as, or as in the nature of, wagon crossings, and the passing of domestic animals from the depot grounds to the track beyond their limits, in either direction, is to be fenced or guarded against in like manner as in case of such crossings. In this view of the law, it makes no difference, as respects the liability of a company, whether cattle killed upon its track, outside of depot grounds, reach the place where they are killed by passing over or through such grounds, or by going upon the track at any other place required to be •fenced.
This disposes of the law of the case, and, upon the evidence, the - jury were at liberty to determine the questions of fact adversely (as they have done) to defendant.
Order affirmed.